Citation Nr: 0934836	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  03-06 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland



THE ISSUE

Entitlement to service connection for a claimed acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney



ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran served on active duty from May 1964 to October 
1967.  

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from the RO.  

In a November 2005 decision, the Board denied service 
connection for an acquired psychiatric disability, to include 
PTSD.  

The Veteran appealed this denial to the United States Court 
of Appeals for Veterans Claims (Court).  

The Court issued an Order that vacated the November 2005 
decision and remanded the case to the Board in October 2006, 
based on a Joint Motion of the parties.  

In April 2007, this matter was remanded by the Board for 
additional development and adjudication.  

In a November 2007 decision, the Board again denied service 
connection for an acquired psychiatric disability, to include 
PTSD.  

The November 2007 Board decision was vacated and remanded to 
the Board by an Order of the Court in June 2009, based on a 
Joint Motion.

The appeal is being remanded to the Department of Veterans 
Affairs Regional Office.  VA will notify the Veteran if 
further action is required.  


REMAND

In the Joint Motion it was pointed out that the claims file 
did not contain records that date from June 24, 2002 to 
December 16, 2002, from the Hudson Valley VA Medical Center 
and 1998 records from the Kimble Hospital in New Jersey and 
the Shoreline Behavioral Health Services.  

The Joint Motion also found that the VA examiner in November 
2004 (who provided an opinion regarding the Veteran's 
psychiatric disability) did not review all treatment records 
from the Tucson, Arizona Medical Center.  Thus, another VA 
psychiatric examination is required in this case.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps 
to contact the Veteran in order to ask 
him to provide the names, addresses, and 
approximate dates of treatment of all VA 
and non-VA health care providers who have 
provided treatment for his psychiatric 
disabilities.  When the requested 
information and any necessary 
authorizations have been received, the RO 
should request legible copies of all 
pertinent clinical records that have not 
been previously obtained.  

These records should include those that 
date from June 24, 2002 to December 16, 
2002, from the Hudson Valley VA Medical 
Center and any records dated in 1998 from 
the Kimble Hospital in New Jersey and the 
Shoreline Behavioral Health Services.  
All records obtained should be associated 
with the claims file.  

2.  The RO should schedule the Veteran 
for another VA psychiatric examination to 
determine the nature and likely etiology 
of the claimed psychiatric disorder.  

The claims folder should be made 
available to a VA psychiatric examiner(s) 
for review.  Any indicated testing also 
should be undertaken.  The examiner in 
this regard should provide opinion as to 
whether the Veteran currently suffers 
from innocently acquired psychiatric 
disability that at least as likely as not 
had its clinical onset in service or 
otherwise is related to an event or 
incident of his active service (that is, 
a probability of 50 percent or better).  

The examiner is specifically requested to 
determine whether the diagnostic criteria 
to support a diagnosis of PTSD have been 
satisfied.  If a diagnosis of PTSD is 
appropriate the examiner must comment on 
the link between the current 
symptomatology and one or more of in-
service stressors.  The examination 
report should include the complete 
rationale for all opinions expressed.  
The claims file must be made available to 
the examiner.  

3.  Following completion of all indicated 
development, the RO should again review 
the claim in light of all the evidence of 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the Veteran 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  



